Citation Nr: 1312720	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-44 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches prior to March 2, 2012, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for right knee degeneration of the meniscus prior to March 2, 2012, and to a rating in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for left great toe gout.

4.  Entitlement to service connection for an allergy and sinus condition.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 until his retirement in September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that the RO issued a statement of the case in September 2010 which denied 10 issues.  In October 2010, the Veteran submitted a substantive appeal in which he limited his appeal to the four issues listed on the title page of this decision.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks increased ratings for his service-connected headache, right knee and left great toe disabilities.  He was provided VA medical examinations in March 2012.  At the right knee and left toe examinations the Veteran indicated that he receives treatment for his disabilities from a primary care physician at VA.  A review of the Veteran's record, including the his virtual electronic file, reveals that none of the Veteran's VA treatment records have been obtained or considered by the RO in adjudicating the Veteran's increased rating claims.  The Board finds that the Veteran's records of VA treatment for his service connected disabilities since discharge from service should be obtained and considered by the RO.  38 C.F.R. § 3.159(c)(2).

The Board additionally notes that in July 2012 the Veteran's representative reported that the Veteran's migraine, right knee and left great toe disabilities had gotten worse since the Veteran's last examination.  Accordingly, the Veteran should be provided new VA medical examinations to determine the current severity of these disabilities.

With regards to the Veteran's claim for service connection for an allergy and sinus disability, the Board notes that the post service VA treatment records discussed above have not been reviewed and are potentially relevant to this claim.  Consequently this claim must also be remanded for review of the VA treatment records prior to Board consideration of this claim.   

The Veteran reported hay fever on his February 1985 Report of Medical History on enlistment to service.  During service the Veteran received diagnoses of hay fever on many occasions.  Other diagnoses during service included sinusitis and bronchitis (April 1997), and allergic rhinitis (June 2001).  On VA examination in December 2008 the diagnoses included allergies, but the examiner did not provide an opinion as to whether the Veteran developed any chronic allergy or sinus disability during service.  In order to properly assess the Veteran's claim, he should be scheduled for a VA examination which includes an opinion as to the etiology of any current allergy or sinus condition.  38 C.F.R. § 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records dated from October 1, 2008 to present.  

2.  Request that the Veteran provide the names and addresses, as well as the dates of treatment, of any 
non-VA health care providers who have treated him since service for his right knee, headache, left great toe and claimed allergy/sinus disabilities.  After obtaining the necessary authorizations from the Veteran, request copies of any identified medical records.

3.  When the above actions have been accomplished, accord the Veteran an appropriate VA examination to determine the current level of severity of his headaches.  The examiner must review the claims file and must note that review in the report.  The examiner should record a detailed clinical history from the Veteran, which includes the symptomatology associated with the Veteran's headaches.  Also, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.  A complete rationale should be given for all opinions and conclusions expressed.

4.  When the actions in paragraphs 1 and 2 have been accomplished, accord the Veteran an appropriate VA examination to determine the current level of severity of the service-connected right knee disability.  The examiner must review the claims file and must note that review in the report.  The examiner should describe all symptoms including pain or weakness and functional impairment, if present.  The examination of the right knee should include all necessary testing, specifically range of motion studies.  

Based on objective demonstration of repetitive motion of the right knee, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  Based on objective demonstration of repetitive motion of the right knee, the examiner should express an opinion as to whether pain significantly limits functional ability during flare ups or when the right knee is used repeatedly over a period of time and, if feasible, this determination also should be portrayed in terms of the degree of additional range of motion loss due to pain on use during flare ups.  The examiner should determine whether there is lateral instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe impairment due to either a finding of lateral instability or recurrent subluxation.  A complete rationale should be given for all opinions and conclusions. 

5.  When the actions in paragraphs 1 and 2 have been accomplished, accord the Veteran an appropriate VA examination to determine the current level of severity of the service-connected left great toe gout.  The examiner must review the claims file and must note that review in the report.  All tests deemed necessary should be performed.  The examiner should discuss the frequency of the exacerbations of this condition.  The examiner should identify all manifestations attributable to this condition.  In addition, he or she should indicate whether the condition is manifested by symptom combinations that are productive of definite impairment of health.  The examiner should also state whether the disability is manifested by weight loss, anemia and/or constitutional manifestations, and if so, indicate whether the disability is severely and/or totally incapacitating.  A complete rationale should be given for all opinions and conclusions.

6.  When the actions in paragraphs 1 and 2 have been accomplished, accord the Veteran an appropriate VA examination to determine the nature and etiology of his claimed allergy/sinus disability.  The examiner must review the claims file and must note that review in the report.  Any necessary tests should be obtained.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current allergy/rhinitis disability that is related to the Veteran's active service, including the documented treatment for sinusitis, nasal congestion and allergic rhinitis in service.  

A complete rationale should be given for all opinions and conclusions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Thereafter, the RO should readjudicate the claims.  If any benefit is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the veteran's claim.  The veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

